980 A.2d 34 (2009)
Councilperson Darrell L. CLARKE and Councilperson Donna Reed Miller, Appellants
v.
COMMONWEALTH of Pennsylvania, Appellee.
No. 92 MAP 2008
Supreme Court of Pennsylvania.
August 31, 2009.
Scott Philip Sigman, David J. Perlman, George Bochetto, Bochetto & Lentz, P.C., Philadelphia, for Councilperson Darrell L. Clarke and Councilperson Donna Reed Miller, appellants.
John G. Knorr, III, Atty. Gen. App. Lit. Sect., PA Office of Atty. Gen., Thomas W. Corbett, Jr., Harrisburg, Richard Gerson Feder, City of Philadelphia Law Dept., for the Com. of PA, appellee.
*35 Martha E. Johnston, Richard Feder, City of Philadelphia Law Dept., for City of Philadelphia, appellee amicus curiae.

ORDER
PER CURIAM.
AND NOW, this 31st day of August, 2009, the order of the Commonwealth Court is hereby AFFIRMED.
Jurisdiction relinquished.